DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat exchanger is mounted on both of the motor housing and the compressor housing, such that a first portion of the heat exchanger is mounted to the motor housing and a second portion of the heat exchanger is mounted to the compressor housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: it recites “the flow rate adjusting unit” (emphasis added) and it depends from claim 6 which recites “a flow rate adjusting device;” the examiner respectfully recommends reciting “the flow rate adjusting device” in claim 7 for claim terminology consistency purposes. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow rate adjusting device” in claim 6 and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 11 recites “a second end of the motor housing” in line 18 and also recites “a second end of the motor housing” in line 14-15; it is not clear if a second end of the motor housing recited in line 18 refers to the same a second end of the motor housing recited in line 14-15 or an additional and different one.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “The centrifugal compressor according to claim 15, further comprising a stator housing that houses a stator of the motor” and depends from claim 10 which recites “A centrifugal compressor comprising … a motor housing that houses the motor;” it is not clear if claim 15 is reciting a stator housing which is completely separate and an additional component from the motor housing or if the stator housing is further defining a sub component of the motor housing.
Clarification and/or amendment is respectfully requested.

Claim 17 recites “The centrifugal compressor according to claim 10, further comprising: a stator housing that houses a stator of the motor” and depends from claim 10 which recites “A centrifugal compressor comprising … a motor housing that houses the motor;” it is not clear if claim 17 is reciting a stator housing which is completely separate and an additional component from the motor housing or if the stator housing is further defining a sub component of the motor housing.
Claim 18 depends from claim 17 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al – hereafter Park – (US 11,143,204 B2).

Regarding claim 10, Park teaches a centrifugal compressor (Fig.3) comprising:
a rotary shaft (Fig.3, 32) of a compressor impeller (Fig.3, 26);
a gas bearing structure (Fig.3, 36/37) that supports the rotary shaft;
a motor (Fig.3, 30) that rotates the rotary shaft;
a motor housing (Fig.3, 33) that houses the motor;
a compressor housing (Fig.3, 23) that at least partially houses the compressor impeller;
a bearing cooling line (Fig.3, 51 and lines fluidly connecting 51 to 55/56) configured to supply compressed gas from the compressor impeller to the gas bearing structure (Fig.3); and
a heat exchanger (Fig.3, 54) including a gas flow passage that forms a portion of the bearing cooling line (Fig.3),

wherein the heat exchanger is configured to remove heat from the compressed gas that passes through the gas flow passage (column 4 line 66 – column 5 line 2; note “The intercooler 54 cools compressed air drawn through the bypass passage 51 and supplies the compressed air to the first and second inlets 52 and 53”).

Regarding claim 12, Park further teaches a turbine housing (Fig.3, 41), wherein the bearing cooling line includes a first cooling path (Fig.3, cooling path leading to 55) and a second cooling path (Fig.3, cooling path leading to 56) that fluidly couple the turbine housing to the gas bearing structure (Fig.3).

Regarding claim 19, Park further teaches the gas bearing structure includes a thrust bearing (Fig.3, 36) and a radial bearing (Fig.3, 37), and
wherein the bearing cooling line includes a first cooling path (Fig.3, path around 36) that passes through the thrust bearing, and a second cooling path (Fig.3, path around 37) that passes through the radial bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 17 (as far as claim 17 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al – hereafter Nagao – (US 10,808,723 B2) in view of Lee (US 9,863,430 B2).

Regarding claim 1, Nagao teaches a centrifugal compressor (Fig.1) comprising:
a rotary shaft (Fig.1, 12) of a compressor impeller (Fig.1, 26);
a gas bearing structure (Fig.1, 18/19/21) that supports the rotary shaft;
a motor (Fig.1, 15) that rotates the rotary shaft;
a motor housing (Fig.1, 36) that houses the motor;
a compressor housing (Fig.1, 37) that houses the compressor impeller and includes a discharge port (Fig.2, 34/65) configured to discharge compressed gas;
a gas bleed port (Fig.2, 34/66) fluidly coupled to the discharge port in the compressor housing;
a bearing cooling line (Fig.1/2, L4) that fluidly couples the gas bleed port to the gas bearing structure (Fig.1).
Nagao does not explicitly teach a heat exchanger including a gas flow passage that forms a portion of the bearing cooling line, wherein the heat exchanger is mounted on at least one of the motor housing and the compressor housing, and wherein the heat exchanger is configured to remove heat from the compressed gas that passes through the gas flow passage.
Lee teaches a centrifugal compressor (Fig.2) comprising: a rotary shaft (Fig.2, 7) of a compressor impeller (Fig.2, 2); a bearing structure (Fig.2, 8) that supports the rotary shaft; a motor (Fig.2, 3) that rotates the rotary shaft; a motor housing (Fig.2, 4) that houses the motor; a compressor housing (Fig.2, 1) that houses the compressor impeller; a gas bleed port (Fig.2, inlet of 41) fluidly coupled to a discharge port in the compressor housing; a bearing cooling line (Fig.2, 41/43/45/47) that fluidly couples the gas bleed port to the gas bearing structure (Fig.2). Lee further teaches a heat exchanger (Fig.2, 40/10) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the centrifugal compressor of Nagao by having a heat exchanger including a gas flow passage that forms a portion of the bearing cooling line, wherein the heat exchanger is mounted on at least one of the motor housing and the compressor housing, and wherein the heat exchanger is configured to remove heat from the compressed gas that passes through the gas flow passage as taught by Lee because this would help improving cooling performance with respect to the motor and the bearing of the compressor, and durability performance of the compressor.

Regarding claim 2, Nagao and Lee further teach the heat exchanger further includes a refrigerant flow passage (Lee Fig.2, 10) configured to contain a refrigerant (Lee column 5 line 51-59, note “coolant flowing along the coolant channel 10”) that is maintained at a lower temperature than the compressed gas contained in the gas flow passage (Lee column 5 line 51-59, note “air flowing along the cooled air channel 40 is cooled using the coolant flowing along the coolant channel 10”), wherein the gas flow passage includes an inlet (Lee Fig.2, inlet of 41) and an outlet (Lee Fig.2, outlet of 47) for the compressed gas, wherein a distance between the inlet and the compressor impeller is less than a distance between the outlet and the compressor impeller, in a direction along the rotary shaft (Lee Fig.2).

claim 3, Nagao and Lee further teach the gas bearing structure includes a thrust bearing (Nagao Fig.1, 18) and a radial bearing (Nagao Fig.1, 21), and wherein the bearing cooling line includes a first cooling path that passes through the thrust bearing, and a second cooling path that passes through the radial bearing (Nagao Fig.1, note cooling paths of L4 passing through each of 18 and 21).

Regarding claim 4, Nagao and Lee further teach the thrust bearing is located on an opposite side of the motor from the radial bearing (Nagao Fig.1, 18/21), and wherein the second cooling path passes through the radial bearing without passing through the thrust bearing (Nagao Fig.1, note cooling paths of L4 passing through each of 18 and 21).

Regarding claim 5, Nagao and Lee further teach the gas bearing structure includes a second radial bearing (Nagao Fig.1, 19) located between the motor and the thrust bearing along an axial direction of the rotary shaft (Nagao Fig.1), and the first cooling path passes through both the thrust bearing and the second radial bearing (note that Nagao teaches paths of L4 (Fig.1) directed downwards towards each of 18 and 19, and only one path downwards and out of them).

Regarding claim 10, Nagao teaches a centrifugal compressor (Fig.1) comprising:
a rotary shaft (Fig.1, 12) of a compressor impeller (Fig.1, 26);
a gas bearing structure (Fig.1, 18/19/21) that supports the rotary shaft;
a motor (Fig.1, 15) that rotates the rotary shaft;
a motor housing (Fig.1, 36) that houses the motor;
a compressor housing (Fig.1, 37) that at least partially houses the compressor impeller;

Nagao does not explicitly teach a heat exchanger including a gas flow passage that forms a portion of the bearing cooling line, wherein the heat exchanger is mounted on at least one of the motor housing and the compressor housing, and wherein the heat exchanger is configured to remove heat from the compressed gas that passes through the gas flow passage.
Lee teaches a centrifugal compressor (Fig.2) comprising: a rotary shaft (Fig.2, 7) of a compressor impeller (Fig.2, 2); a bearing structure (Fig.2, 8) that supports the rotary shaft; a motor (Fig.2, 3) that rotates the rotary shaft; a motor housing (Fig.2, 4) that houses the motor; a compressor housing (Fig.2, 1) that houses the compressor impeller; a gas bleed port (Fig.2, inlet of 41) fluidly coupled to a discharge port in the compressor housing; a bearing cooling line (Fig.2, 41/43/45/47) that fluidly couples the gas bleed port to the gas bearing structure (Fig.2). Lee further teaches a heat exchanger (Fig.2, 40/10) including a gas flow passage (Fig.2, 43/45) that forms a portion of the bearing cooling line (Fig.2), wherein the heat exchanger is mounted on at least one of the motor housing (Fig.2) and the compressor housing, and wherein the heat exchanger is configured to remove heat from the compressed gas that passes through the gas flow passage (column 5 line 51-59); this configuration would help improving cooling performance with respect to the motor and the bearing of the compressor, and durability performance of the compressor (column 7 line 4-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the centrifugal compressor of Nagao by having a heat exchanger including a gas flow passage that forms a portion of the bearing cooling line, wherein the heat exchanger is mounted on at least one of the motor housing and the compressor housing, and wherein the heat exchanger is configured to remove heat from the compressed gas that passes through 

Regarding claim 17, Nagao and Lee further teach a stator housing (Nagao Fig.1, portion 36a) that houses a stator (Nagao Fig.1, 52) of the motor; and a bearing housing (Nagao Fig.1, 16) that houses the gas bearing structure, wherein the heat exchanger is mounted on the motor housing so as to extend across the stator housing and the bearing housing along an axial direction of the rotary shaft (Nagao as modified by Lee would place the heat exchanger across 36 which extends over 36a and 52).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al – hereafter Park – (US 11,143,204 B2).

Regarding claim 20, Park teaches all the limitations of claim 10, see above, however does not explicitly teach the heat exchanger is mounted on both of the motor housing and the compressor housing, such that a first portion of the heat exchanger is mounted to the motor housing and a second portion of the heat exchanger is mounted to the compressor housing.
Note that it has been held that placement of certain components of a device that would not have modified the operation of the device is an obvious matter of design choice. In the current instance applicant has not demonstrated that placement of the heat exchanger being mounted on both of the motor housing and the compressor housing would have modified the operation of the centrifugal compressor compared to a heat exchanger mounted only on the motor housing, therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the centrifugal compressor of Park by having the heat exchanger is mounted on both of the motor housing and the compressor housing, such that a first portion of the heat exchanger is .

Allowable Subject Matter
Claims 6-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed limitations were not found in the prior art:
a first end of the motor housing is located adjacent the compressor housing, wherein an outlet of the first cooling path and an outlet of the second cooling path are located at a second end of the motor housing that is opposite the first end of the motor housing along an axial direction of the rotary shaft, and wherein the centrifugal compressor further comprises a flow rate adjusting device that makes a cross-sectional flow area at the outlet of the second cooling path smaller than a cross-sectional flow area at the outlet of the first cooling path (emphasis added, claim 6);
the closest prior art (Nagao/Lee/Park) do not disclose the claimed flow rate adjusting device (interpreted under 35 USC 112f as orifices and equivalents 
no other prior art disclosing said flow rate adjusting device could be used to establish a prima facie case of obviousness;
both the first cooling path and the second cooling path are fluidly coupled to a shaft space within the motor housing which at least partially surrounds the rotary shaft, wherein the first cooling path passes through a first end portion of the shaft space which surrounds the rotary shaft at a first end of the motor housing that is adjacent the compressor housing, wherein the second cooling path passes through a second end portion of the shaft space which surrounds the rotary shaft at a second end of the motor housing that is opposite the first end of the motor housing along an axial direction of the rotary shaft, and wherein an outlet of each of the first cooling path and the second cooling path is located at the second end of the motor housing (claim 8);
the closest prior art (Nagao/Lee/Park) do not disclose the claimed configuration by themselves and a potential modification to their configuration that would disclose the claimed configuration would potentially destroy the intended operation, rendering them inoperable;
claim 11 recites similar limitations as in claim 8, see sub section ii above, and the same reasons discussed in (3) above apply;
 claim 13 recites similar limitations as in claim 6, see sub section i above, and the same reasons discussed in (1)-(2) above apply;
the gas bearing structure comprises a radial bearing and a thrust bearing that is disposed between the radial bearing and the compressor impeller along an axial direction of the rotary shaft, wherein the motor housing comprises a bearing housing the thrust bearing comprises a thrust collar fixed to the rotary shaft, and an annular bearing body fixed to the bearing housing, and wherein the first cooling path passes through a gap formed between the thrust collar and the annular bearing body (emphasis added, claim 15);
the closest prior art (Nagao/Lee/Park) do not disclose the claimed configuration and no other prior art was found that could be used to establish a prima facie case of obviousness in view of one or more of the cited prior art;
an inlet of the gas flow passage is connected to the bearing housing, and wherein an outlet of the gas flow passage is connected to the stator housing (claim 18);
the closest prior art (Nagao/Lee/Park) do not disclose the claimed configuration and no other prior art was found that could be used to establish a prima facie case of obviousness in view of one or more of the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JUAN G FLORES/Primary Examiner, Art Unit 3745